Citation Nr: 0331242	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  99-23 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for pulmonary 
tuberculosis (PTB).

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for chronic heart 
disease.

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for arthritis.

ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


REMAND

The veteran had active military service from April 1946 to 
May 1947.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Manila Regional Office (RO) June 1999 rating decision, which 
denied service connection for chronic heart disease and 
arthritis, and denied the veteran's application to reopen 
the claim of service connection for PTB.  

The veteran's claim has been before the Board on several 
occasions.  The procedural history of the claims is 
summarized below.

The record indicates that service connection for heart 
disease and arthritis was previously denied by RO rating 
decision in April 1996, and no timely appeal from that 
decision had been filed (by that rating decision, the RO 
also declined to reopen the claim of service connection for 
PTB, and no timely appeal relative to that matter had been 
filed).  Thus, the April 1996 rating decision became final 
and is not subject to revision on the same factual basis.  
It may, however, be reopened with the submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2001).  

As the April 1996 RO rating decision, declining to reopen 
the claim of service connection for PTB and denying service 
connection for heart disease and arthritis, constitutes the 
most recent final decision with regard to those claims, it 
must be determined whether new and material evidence has 
been submitted since that decision.  See Evans v. Brown, 
9 Vet. App. 273 (1996).

By February 8, 2001 decision, the Board denied the veteran's 
application to reopen the claims of service connection for 
PTB, chronic heart disease, and arthritis.  A timely appeal 
from that decision was filed with the U.S. Court of Appeals 
for Veterans Claims (the Court).  By June 14, 2001 Order, 
the Court vacated the February 2001 Board decision to the 
extent it declined to reopen the service connection claims, 
and remanded the case to the Board for further action 
consistent with the Order.  The Order directed that the 
veteran's claims be considered in light of the provisions of 
the Veterans Claims Assistance Acto of 2000 (VCAA).

In March 2002, the Board again denied the veteran's 
application to reopen the claims of service connection for 
PTB, chronic heart disease, and arthritis.  The veteran 
again appealed with the Court.  By a May 5, 2003 Judgment, 
the Court vacated the March 2002 Board decision, and 
remanded the case to the Board for further action consistent 
with a March 2003 Order. The Order noted that the veteran's 
claims must again be considered in light of the provisions 
of the VCAA and more particularly the must address 
deficiencies in its discussion of the fulfillment of the 
duty to notify, to include what he must show to prevail in 
this claim, what information and evidence he is responsible 
for, and what evidence VA must secure.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

As the caselaw relating to the applicability of VCAA has 
been somewhat inconsistent, a brief summary of the law may 
be helpful.  VCAA was enacted on November 9, 2000, and was 
subsequently codified, in pertinent part, at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See 
C.F.R. §§ 3.102, 3.159 and 3.326(a) (2002).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  The 
veteran filed the claims that are the subject of this appeal 
in February 1999, before the enactment of VCAA.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases which had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has held that only section 
4 of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").  In a more recent decision, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the Federal Circuit, quoting 
Supreme Court precedent, noted that "congressional enactments 
and administrative rules will not be construed to have 
retroactive effect unless their language requires this 
result."  Landgraf v. USI Film Prods., 511 U.S. 244, 272 
(1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 U.S. 
204, 208 (1988)).  As previously held in Dyment and Bernklau, 
there is nothing in the VCAA to suggest that section 3(a) was 
intended to apply retroactively.  Accordingly, applying 
Karnas to section 3(a) of the VCAA, which makes no mention of 
retroactivity, would impermissibly require its retroactive 
application.  Further, Holliday's holding that all provisions 
of the VCAA have retroactive effect is incompatible with 
Dyment and Bernklau.  While both Karnas and Holliday were not 
explicitly, but rather only implicitly, overruled in those 
cases, the Court held that "[t]oday we remove all doubt and 
overrule both Karnas and Holliday to the extent they conflict 
with the Supreme Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday are 
only overruled "to the extent they conflict with the Supreme 
Court's and our binding authority."  (Emphasis added).  In 
other words, the decisions were not, or apparently not, 
overruled outright, but rather only to the extent they 
conflict with Supreme Court and Federal Circuit precedent.  
The Board further notes that the Federal Circuit in Bernklau 
only addressed the limited matter of whether section 3(a) of 
the VCAA applies retroactively to proceedings that were 
complete before VA and were on appeal to the Veterans Claims 
Court or the Federal Circuit, and not whether applying 
section 3(a) to proceedings already commenced at the time of 
the enactment of the VCAA and still pending before the 
regional offices or the Board would constitute "retroactive" 
application of the statute.  Moreover, VAOPGCPREC 11-2000 
(Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of its 
enactment.  Further, the regulations issued to implement the 
VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board. 38 U.S.C.A. § 7104(c) 
(West 2002).  Finally, as noted above, in the case currently 
before the Board, the United States Court of Appeals for 
Veterans Claims granted the Secretary's motion to vacate and 
remand the March 2002 Board decision denying the benefits 
sought in the instant appeal in order for the Board to 
address and fulfill the amended duty to notify and assist 
provisions, as set forth in the VCAA, to include providing 
the veteran with the appropriate notice under the VCAA, to 
include what he must show to prevail in this claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  Quartuccio, supra.  Therefore, for 
purposes of the present case, the Board will assume that the 
VCAA is applicable to claims or appeals pending before the RO 
or the Board on the date of its enactment.

Also, during the course of this appeal, the Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R. § 19.9(a)(2)(ii)(2002), which permitted the Board "to 
provide the [VCAA duty to notify] notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to respond 
to the notice."  The Federal Court found that section 
19.9(a)(2)(ii) was contrary to 38 U.S.C. § 5103(b) (West 
2002), which provides the claimant one year to submit 
evidence.  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not 
prohibit evidentiary development by the Board, and the 
Secretary may expressly delegate such authority to the Board 
by new regulations; (2) the DAV decision does prohibit the 
Board from rendering a final decision based upon newly 
obtained evidence without the appellant's first waiving 
initial consideration of any such evidence by the RO; (3) 
the DAV decision does not prohibit the Board from issuing 
the duty-to-assist notice required by the VCAA in 
38 U.S.C.A. § 5103(a), and the Secretary may expressly 
delegate such authority to the Board by new regulations; and 
(4) the Board is not required to identify and readjudicate 
any claims decided by the Board under the now invalidated 
regulations before the DAV decision, although VA must review 
the claim if requested information or evidence is submitted 
within one year after the date of the request.  VAOPGCPREC 
1-2003.

The Board also notes that the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) recently held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed.Cir. 2003).  The Federal Circuit also held 
that § 3.159(c)(4)(iii), relating to applications to reopen 
claims, is consistent with 38 U.S.C. §§ 5103A(f) and 5108, 
to include a duty to provide a medical examination or 
opinion only if new and material evidence is received.  
(Emphasis added.)  

In light of the Federal Circuit decisions and the General 
Counsel precedent opinion noted above, and because no 
further guidance or regulatory direction has been issued to 
implement them, and in view of the U.S. Court of Appeals for 
Veterans Claims May 2003 Order, the Board believes that the 
most appropriate action is to remand the veteran's claim to 
the RO so that the veteran can be provided with the 
appropriate notice under the VCAA, to include what he must 
show to prevail in his claim, what information and evidence 
he is responsible for, and what evidence VA must secure.  
Quartuccio, supra.

The RO should further note that the definition of "new and 
material evidence" in 38 C.F.R. § 3.156(a) was recently 
revised, effective August 29, 2001. However, this latest 
definition of new and material evidence only applies to a 
claim to reopen a finally decided claim received by the VA 
on or after August 29, 2001; thus it does not apply to the 
instant case.  66 Fed. Reg. 45620 (2001).

In view of the foregoing, this case is REMANDED for the 
following action: 

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claims.  
Also, as noted above, the RO must be 
cognizant of the recent Federal Circuit 
decision, PVA, supra, which held invalid 
the provisions of 38 C.F.R. 
§ 3.159(b)(1), which allowed a decision 
to be made before the one year period 
for submitting new evidence had expired.  
The veteran must be notified that he has 
one year to submit evidence.  
38 U.S.C.A. § 5103(b)(1).   

2.  The RO should readjudicate the 
issues on appeal.  If any benefit sought 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC) and an appropriate period of time 
for response.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




